Title: General Orders, 1 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday March 1st 1780.
            Parole Life—  C. Signs Luck. Laurels.
          
          The honorable the Congress having been pleased by a late resolution to annex the Mustering Department to that of the Inspection of the Army—‘Till the business is more perfectly arranged the Sub-Inspectors and Inspectors of brigades are requested to muster the troops in the divisions & brigades to which they are respectively attached in the manner it has been usually done—The Musters both for January & February are to be included in one roll—when complete, the whole are to be delivered to the Adjutant General.
          By a Division General Court Martial of the Pennsylvania line,

Colonel Stewart President; Lieutenant John Armstrong of the 3rd Pennsylvania regiment was tried for “Ungentlemanlike behavior in attempting to impose a falshood on Colonel Craig respecting his attendance on the regimental parade”—and found guilty of a breach of the 21st article 14th section of the articles of war and sentenced to be discharged the service.
          The Commander in Chief confirms the sentence; but from the general good character he has heard of Lieutenant Armstrong, He hopes what he is charged with, proceeded rather from a want of recollection than from any ill design, and is induced to restore him to his rank and command.
          He is released from arrest.
          By a division General Court Martial held at the encampment of the Jersey Brigade the 24th day of February last, by order of Major General Lord Stirling, Colo. Ogden President, Cornelius Nix charged with “Deserting to the enemy twice, endeavoring to get there a third time and piloting a british prisoner of war into their lines”—was tried and found guilty of all the charges (except deserting twice) and sentenced to suffer death, more than two thirds of the Court agreeing.
          The Commander in Chief approves the sentence.
          By the same Court Emanuel Evans, soldier in the 3rd Jersey regiment charged with “Deserting to the enemy and taken in arms against the States”—was tried and found guilty of the charges and sentenced to suffer Death, more than two thirds of the Court agreeing.
          The Commander in Chief approves the sentence.
          George Brown charged with “Deserting to the enemy and being taken in Arms against the States,” was tried by the same Court and found guilty of the 2nd charge and sentenced to do duty on board an armed vessel during the war.
          The Commander in Chief approves the sentence and orders that the Prisoner be sent by the first opportunity to the Navy Board in Philadelphia with a copy of the sentence.
        